United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1042
                                   ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Northern District of Iowa.
Rene Villareal-Duran, also known as   *
Duran, also known as Flaco,           *      [UNPUBLISHED]
                                      *
             Appellant.               *
                                 ___________

                             Submitted: December 3, 2007
                                Filed: December 11, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Rene Villareal-Duran pleaded guilty to illegal reentry following removal. See
8 U.S.C. § 1326(a), (b). His offense level was increased by 16 levels under U.S.S.G.
§ 2L1.2(b) because he had previously been deported after a felony conviction for a
crime of violence. At sentencing, the district court1 noted Villareal-Duran was
currently incarcerated on state weapons charges, and imposed an 87-month prison
term to run consecutively to the undischarged state term. On appeal, his counsel has


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was too harsh and an abuse of discretion because Villareal-
Duran’s “prior criminal history and use of weapons”--the court’s stated reasons for
sentencing him at the top of the advisory Guidelines range--were fully accounted for
in the criminal history score and the 16-level increase, and because Villareal-Duran
had already served most of his state prison sentence.

       We conclude that the district court did not abuse its discretion in sentencing
Villareal-Duran at the top of the Guidelines range. See United States v. Booker, 543
U.S. 220, 261-62 (2005) (appellate courts must review sentences for
unreasonableness); United States v. Haack, 403 F.3d 997, 1003 (8th Cir. 2005)
(standard of review). The record reflects that the court considered only relevant
factors--including Villareal-Duran’s long criminal history and propensity for crimes
involving weapons--and did not commit a clear error of judgment in weighing those
factors. See Haack, 403 F.3d at 1004 (addressing how sentencing court may abuse its
discretion). Further, the court did not abuse its discretion in ordering the federal
sentence to be served consecutively to the state sentence. See U.S.S.G. § 5G1.3(c),
p.s. (sentence “may be imposed to run . . . consecutively to the prior undischarged
term of imprisonment”).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no other nonfrivolous issues. Accordingly, we affirm, and we
grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-